Name: Regulation (EEC) No 1077/68 of the Commission of 26 July 1968 on the export refunds applicable to certain products processed from cereals and from rice
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  trade policy
 Date Published: nan

 364 Official Journal of the European Communities 27.7.68 - Official Journal of the European Communities No L 181 / 1 REGULATION (EEC) No 1077/68 OF THE COMMISSION , of 26 July 1968 on the export refunds applicable to certain products processed from cereals and from rice THE COMMISSION OF THE EUROPEAN COM- HAS ADOPTED THIS REGULATION : MUNITIES , Article 1Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 120/67/ EEC1 , of 13 June 1967 on the common organisation of the market in cereals, and in particular Articles 16 (6) and 24 thereof ; Having regard to Council Regulation No 359/67/ EEC2 on the common organisation of the market in rice, and in particular Articles 17 (6 ) and 25 thereof ; Whereas Article 8 of Council Regulation (EEC ) No 1052/683 of 23 July 1968 on the import and export system for products processed from cereals and from rice provided that, in the calculation of the export refund on processed products, account should be taken of the production refund granted on basic products used in their manufacture ; whereas account should be taken of this refund in the calcu ­ lation of the variable component of the levy accord ­ ing to the quantities of basic products used as listed in the Annex to Regulation (EEC ) No 1052/68 ; whereas, however, it is unnecessary to take account of the production refund on maize groats and meal and broken rice used in the brewing industry since, pursuant to Article 2 of Regulation No 367/67/EEC,4 Member States are obliged to take action ensuring that such refunds are limited to the amounts of maize groats and meal and broken rice actually used by the brewing industry in the Community ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals ; 1 . In the calculation of the export refund for the processed -products listed in Article 8 of Regulation (EEC) No 1052/68, that refund shall be reduced by the amount of the production refund granted on the date of export for : ( a ) 161 kilogrammes of maize for starch manufacture, for flour and meal of sago, manioc, arrowroot, salep and other roots and tubers falling within heading No 07.06 of the Common Customs Tariff ; (b ) 220 kilogrammes of common wheat for starch manufacture, for wheat starch ; ( c ) 152 kilogrammes of broken rice for starch manu ­ facture, for rice starch; ( d ) 161 kilogrammes of maize for starch manufac ­ ture, for starches other than those of wheat or rice ; ( e ) 400 kilogrammes of common wheat for starch manufacture, for wheat gluten ; ( f ) 200 kilogrammes of maize for starch manufac ­ ture, for other glutens ; (g) 210 kilogrammes of maize for starch manufac ­ ture, for glucose whether or not flavoured or coloured with white crystalline powder, conglo ­ merated or not ; (h) 161 kilogrammes of maize for starch manu ­ facture, for any other glucose, including syrup of glucose, whether or not flavoured or coloured . 2. Where the export refund is fixed in advance the amount thereof shall equal that calculated in accord ­ ance with the preceding paragraph plus or minus any difference between the production refund granted during the month in which the application for the licence is made and the production refund granted during the month of exportation . ¢ 1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No 174, 31.7.1967, p. 1 . 3 OJ No L 179 , 25.7.1968 , p . 8 . 1 OJ No 174, 31.7.1967, p. 36. Official Journal of the European Communities 365 Article 2 This information shall be broken down by specific rates of refund on products . Article 3 Member States shall communicate to the Commission, not later than on the Wednesday of each week, for the preceding week and for each of the products subject to Regulation (EEC) No 1052/68 , the follow ­ ing information : ( a ) the quantities for which export licences have been issued under the refund system ; and (b ) the quantities exported under inward processing arrangements ; and (c) the quantities for which export licences have been issued with advance fixing of the refund . Commission Regulation No 476/67/EEC1 of 21 August 1967 on the refunds applicable to exports of products processed from cereals and from rice is hereby repealed . This Regulation shall enter into force on 29 July 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1968 . For the Commission The President Jean REY 1 OJ No 204, 24.8.1967, p. 24.